Citation Nr: 0408440	
Decision Date: 04/01/04    Archive Date: 04/16/04	

DOCKET NO.  03-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to service-connected disability.

2.  Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease with hypertension and congestive heart 
failure, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The veteran's chronic obstructive pulmonary disease is 
not related to service-connected disability.

2.  The veteran's service-connected arteriosclerotic 
cardiovascular disease with hypertension and congestive heart 
failure is currently manifested by a systolic blood pressure 
of 146 to 150 and diastolic blood pressure of 64 to 70, no 
evidence of congestive heart failure or heart enlargement, 
and a workload of greater than 5 METS, but not greater than 7 
METS results in dyspnea, fatigue, and weakness.

3.  The veteran's service-connected anxiety disorder is 
manifested by sleep disturbance, avoidance of people, 
inability to interpret proverbs, depressed mood, somber 
affect, and impairment of short-term memory, resulting in 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  The veteran's service-connected malaria is not currently 
manifested by any residuals.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. § 
3.310 (2003).

2.  The criteria for an evaluation greater than 30 percent 
for arteriosclerotic cardiovascular disease with hypertension 
and congestive heart failure have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 7007 (2003).

3.  The criteria for an evaluation of 50 percent, but not 
greater, for anxiety reaction have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Part 4, Diagnostic Code 9400 (2003).

4.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic Code 
6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), held, in part, that a VCAA notice 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2)  Inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provider; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claim should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, although VCAA notice letters were provided to 
the veteran in May and August 2002, prior to the adjudication 
in July and October 2002 and March 2003, they did not 
specifically contain the "fourth element" however, when the 
veteran was provided statements of the case in October 2002 
and July 2003, he was provided with notification regarding 
the fourth element.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error not providing a single notice 
to the appellant covering all content requirements is 
harmless error.

I.  Service Connection

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service connection for disease or injury 
has chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The veteran asserts that he has developed chronic obstructive 
pulmonary disease as a result of his service-connected 
cardiovascular disorder.  The veteran's opinion that his 
chronic obstructive pulmonary disease is due to his service-
connected cardiovascular disorder will be accorded no 
probative weight because the veteran is not qualified, as a 
layperson, to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent medical evidence of record indicating 
that there is any relationship between the veteran's service-
connected cardiovascular disability and his chronic 
obstructive pulmonary disease.  The report of a February 2003 
VA medical opinion reflects that the veteran's claims file 
had been reviewed.  The VA physician indicates that there is 
no association between chronic obstructive pulmonary disease 
being secondary to cardiovascular hypertensive disease and an 
article from the November 5 issue of the Annals of Internal 
Medicine does not support such a relationship.

In the absence of any competent medical evidence supporting 
the claim that the veteran's chronic obstructive pulmonary 
disease is secondary to his service-connected cardiovascular 
disorder, and competent medical evidence indicating that 
there is no relationship between the veteran's service-
connected cardiovascular disorder and his chronic obstructive 
pulmonary disease, a preponderance of the evidence is against 
the veteran's claim for service connection for chronic 
obstructive pulmonary disease as being secondary to service-
connected disability.

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempt to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Cardiovascular Disorder

The report of a May 2002 VA examination reflects that the 
veteran complained of dyspnea on exertion.  He believed that 
he could walk about one-fourth mile.  He also complained of 
fatigue and weakness.  On examination blood pressure was 
146/66, 150/64 while seated, and 150/70 while reclining.  
Chest X-ray revealed that the heart was not enlarged.  The 
diagnosis included hypertension and arteriosclerotic 
cardiovascular disease with METS greater than 5 but not great 
than 7.  The report also reflects that the veteran has no 
evidence of congestive heart failure and his echo is normal 
with an ejection fraction of 60 percent.  

The veteran's service-connected cardiovascular disorder has 
been evaluated under the provisions of Diagnostic Code 7007.  
Diagnostic Code  7007 provides that where a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
warranted.  With more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an injection fraction of 30 to 50 percent, a 
60 percent evaluation is warranted.

There is no competent medical evidence that the veteran has 
had an acute congestive heart failure in the past year or 
that a workload of greater than 3 METS, but not greater than 
5 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or that left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent exists.  Rather, the 
competent medical evidence indicates that there is no 
evidence of congestive heart failure and that he has an 
ejection of 60 percent.  The competent medical evidence also 
provides that it requires a workload of great than 5 METS but 
not greater than 7 METS to result in dyspnea, fatigue, 
angina, dizziness, or syncope.  The competent medical 
evidence also indicates that the veteran does not have 
cardiac hypertrophy or dilation.

On the basis of the evidence of record, a preponderance of 
the evidence supports a finding that the veteran meets the 
criteria for a 30 percent evaluation under Diagnostic Code 
7007.  A preponderance of the evidence is also against a 
finding that the veteran meets the criteria for an evaluation 
greater than 30 percent under Diagnostic Code 7007.

A separate evaluation for hypertensive vascular disease may 
also be considered where the veteran has elevated diastolic 
readings because these are no longer listed as a criterion 
for rating hypertensive heart disease.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); VAOPGCPREC 21-97.  Where diastolic 
pressures are predominantly 100 or more, or systolic pressure 
predominantly 160 or more a 10 percent evaluation may be 
assigned.  The record reflects that the veteran's diastolic 
pressure is less than 100 and his systolic pressure is less 
than 160.  Therefore, a separate evaluation under Diagnostic 
Code 7101 is not for assignment.

Anxiety Reaction

The veteran's service-connected anxiety reaction has been 
evaluated under Diagnostic Code 9400 of the Rating Schedule.  
Diagnostic Code 9400 provides that a 30 percent evaluation 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions and recent events).  A 50 percent evaluation will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The report of a May 2002 VA psychiatric evaluation reflects 
that the veteran reported difficulty sleeping.  He indicated 
that his degree and quality of social relationships was poor.  
His primary activities were watching TV, sitting around the 
house, and doing nothing.  On mental status examination the 
veteran exhibited constant ringing of his hands.  He was 
oriented to person, place, and situation.  He maintained 
appropriate eye contact.  His speech was relaxed and soft.  
His interaction was appropriate and there were no flight of 
ideas or looseness of associations.  His insight and judgment 
were good.  He responded appropriately to questions but was 
not able to interpret proverbs.  He reported not having many 
friends.  He exhibited good thought process by appropriate 
response to situational questions.  There was no evidence of 
suicidal or homicidal ideation.  His mood was depressed at 
times.  His affect was somber.  He denied auditory and visual 
hallucinations.  He had difficulty with recent memory and was 
unable to spell world.  The impression included post-
traumatic stress disorder and the veteran's Global Assessment 
of Functioning was indicated to currently be 50 and had been 
53 at the highest in the prior year.

The Diagnostic and Statistical Manual of Mental Disorders 4th 
Edition, indicates that a GAF of 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

With consideration of the veteran's depressed mood, memory 
impairment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective social relationships, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's service-connected 
anxiety reaction more nearly approximates the criteria for a 
50 percent evaluation.  In resolving all doubt in the 
veteran's behalf, a 50 percent evaluation may be assigned.  
However, a preponderance of the evidence is against an 
evaluation greater than 50 percent because the veteran does 
not experience suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, or 
near continuous panic or depression.  Further, he is oriented 
in all three spheres and does not neglect his personal 
appearance and hygiene.  Neither does he have the inability 
to establish and maintain effective relationships.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 50 percent granted herein for 
anxiety reaction.

Malaria

The veteran's service-connected malaria has been evaluated 
under the provisions of Diagnostic Code 6304.  This 
Diagnostic Code provides that a 100 percent evaluation will 
be assigned for malaria as an active disease.  Thereafter, it 
will be rated as liver or spleen damage under the appropriate 
system.

A report of May 2002 VA examination reflects that the veteran 
reported having malaria in service and one other episode in 
1948.  He reported that he had no other episodes that he knew 
of.  The diagnosis included history of malaria with no known 
residuals.

There is no competent medical evidence indicating that the 
veteran has any residuals of malaria and there is competent 
medical evidence indicating that he has no residuals of 
malaria.  Therefore, a preponderance of the evidence is 
against the assignment of a compensable evaluation for the 
veteran's service-connected malaria.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

An evaluation greater than 30 percent for arteriosclerotic 
cardiovascular disease with hypertension and congestive heart 
failure is denied.

An increased rating of 50 percent for anxiety reaction is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A compensable evaluation for malaria is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



